 

Exhibit 10.4

 

Execution Version

 

RELEASE

 

This RELEASE, dated as of November 8, 2015 (this “Agreement”), is entered into
by and among (i) AR Capital, LLC (“AR Capital”), (ii) Nicholas S. Schorsch,
Peter M. Budko, William M. Kahane, Edward M. Weil, Jr. and Brian S. Block (each,
an “ARC Principal” and collectively, the “ARC Principals”), (iii) RCS Capital
Corporation (“RCAP”) and RCS Capital Holdings, LLC (“RCS Holdings”) and (iv)
Luxor Capital Partners LP (“Luxor”). Each of the foregoing are collectively
referred to herein as the “Parties” and each individually as a “Party.”

 

RECITALS

 

A.           WHEREAS, on August 6, 2015 (i) AMH Holdings (Cayman), L.P. (“AMH”),
AR Capital and AR Global, LLC entered into a Transaction Agreement (the
“Transaction Agreement”) and (ii) AMH and each of Nicholas S. Schorsch, Peter M.
Budko, William M. Kahane, Edward M. Weil, Jr. and Brian S. Block entered into a
Guaranty and Support Agreement (the “Guaranty Agreement”), and the parties to
the Transaction Agreement and Guaranty Agreement are terminating such agreements
pursuant to a termination and release agreement entered into concurrently with
this Agreement.

 

B.           WHEREAS, on August 6, 2015 Apollo Management Holdings, L.P., RCAP
and RCS Holdings entered into a Membership Interest Purchase Agreement (the
“Purchase Agreement”), and the parties to the Purchase Agreement are amending
the Purchase Agreement as of the date hereof (the “Amended Purchase Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.           Mutual Releases; Covenants Not to Sue.

 

(a)          AR Capital and the ARC Principals, for and on behalf of themselves
and the ARC Related Parties (as defined below), do hereby unequivocally release
and discharge (1) RCAP and RCS Holdings and any of their former and current
subsidiaries, equity holders, directors, officers, employees, agents,
affiliates, members, managers, successors or assignees or any former or current
subsidiary, equity holder, director, officer, employee, agent, affiliate,
member, manager, general or limited partner, successor or assignee of any of the
foregoing (other than the ARC Related Parties) (collectively, the “RCAP Related
Parties”) and (2) Luxor and any of its former and current subsidiaries, equity
holders, directors, officers, employees, agents, affiliates, members, managers,
successors or assignees or any former or current subsidiary, equity holder,
director, officer, employee, agent, affiliate, member, manager, general or
limited partner, successor or assignee of any of the foregoing (collectively,
the “Luxor Related Parties”), from any and all past, present or future
liabilities, actions, claims or damages of any kind or nature, in law, equity or
otherwise, asserted or that could have been asserted, under any Applicable Law
to which a Party is subject or otherwise, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way, and to the extent,
arises from or out of, are based upon, or are in connection with or relate in
any way to or involve, directly or indirectly, any of the actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth or claimed, directly or
indirectly, based on: (i) the Transaction Agreement, the Guaranty Agreement and
the Purchase Agreement (collectively, the “Transaction Documents”), (ii) any
breach, non-performance, action or failure to act under any of the Transaction
Documents, (iii) the Amended Purchase Agreement and the transactions
contemplated thereby, (iv) the events leading to the termination of the
Transaction Agreement and the Guaranty Agreement and the execution of the
Amended Purchase Agreement, (v) any deliberations or negotiations in connection
with the Transaction Documents, and (vi) any SEC filings, public filings,
periodic reports, press releases, proxy statements or other statements issued,
made available or filed relating, directly or indirectly, to the transactions
contemplated by the Transaction Documents (collectively, the “ARC Released
Claims”); provided, however, that no Party shall be released from any breach,
non-performance, action or failure to act under this Agreement occurring on or
after the date hereof.

 

 1 

 

 

(b)          Each of RCAP and RCS Holdings, for and on behalf of itself and the
RCAP Related Parties, does hereby unequivocally release and discharge (1) AR
Capital, the ARC Principals and any of their former and current subsidiaries,
equity holders, controlling persons, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners, spouses, heirs,
trusts, trustees, successors, assignees, or any former or current subsidiary,
equity holder, controlling person, director, officer, employee, agent,
affiliate, member, manager, general or limited partner, successor or assignee of
any of the foregoing (collectively, the “ARC Related Parties” and, together with
the Luxor Related Parties and the RCAP Related Parties, the “Related Parties”),
and (2) the Luxor Related Parties, from any and all past, present or future
liabilities, actions, claims or damages of any kind or nature, in law, equity or
otherwise, asserted or that could have been asserted, under any Applicable Law
to which a Party is subject or otherwise, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way, and to the extent,
arises from or out of, are based upon, or are in connection with or relate in
any way to or involve, directly or indirectly, any of the actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth or claimed, directly or
indirectly, based on: (i) the Transaction Documents and the transactions
contemplated by the Transaction Documents, (ii) any breach, non-performance,
action or failure to act under any of the Transaction Documents, (iii) the
Amended Purchase Agreement and the transactions contemplated thereby, (iv) the
events leading to the termination of the Transaction Agreement and the Guaranty
Agreement and the execution of the Amended Purchase Agreement, (v) any
deliberations or negotiations in connection with the Transaction Documents, and
(vi) any SEC filings, public filings, periodic reports, press releases, proxy
statements or other statements issued, made available or filed relating,
directly or indirectly, to the transactions contemplated by the Transaction
Documents (collectively, the “RCAP Released Claims”); provided, however, that no
Party shall be released from any breach, non-performance, action or failure to
act under this Agreement occurring on or after the date hereof.

 

 2 

 

 

(c)          Luxor, for and on behalf of itself and the Luxor Related Parties,
does hereby unequivocally release and discharge (1) the ARC Related Parties and
(2) the RCAP Related Parties, from any and all past, present or future
liabilities, actions, claims or damages of any kind or nature, in law, equity or
otherwise, asserted or that could have been asserted, under any Applicable Law
to which a Party is subject or otherwise, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way, and to the extent,
arises from or out of, are based upon, or are in connection with or relate in
any way to or involve, directly or indirectly, any of the actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth or claimed, directly or
indirectly, based on: (i) the Transaction Documents and the transactions
contemplated by the Transaction Documents, (ii) any breach, non-performance,
action or failure to act under any of the Transaction Documents, (iii) the
Amended Purchase Agreement and the transactions contemplated thereby, (iv) the
events leading to the termination of the Transaction Agreement and the Guaranty
Agreement and the execution of the Amended Purchase Agreement, (v) any
deliberations or negotiations in connection with the Transaction Documents, and
(vi) any SEC filings, public filings, periodic reports, press releases, proxy
statements or other statements issued, made available or filed relating,
directly or indirectly, to the transactions contemplated by the Transaction
Documents (collectively, the “Luxor Released Claims” and, together with the ARC
Released Claims and the RCAP Released Claims, the “Released Claims”); provided,
however, that no Party shall be released from any breach, non-performance,
action or failure to act under this Agreement occurring on or after the date
hereof.

 

(d)          It is understood and agreed that, except as provided in the
provisos to Section 1(a), Section 1(b) and Section 1(c), the preceding
paragraphs are a full and final release covering all known as well as unknown or
unanticipated debts, claims or damages of each of the Parties and their
respective Related Parties relating to or arising out of the Transaction
Documents. Therefore, each of the Parties expressly waives any rights it may
have under any statute or common law principle under which a general release
does not extend to claims which such Party does not know or suspect to exist in
its favor at the time of executing the release, which if known by such Party
must have affected such Party’s settlement with the other, including, without
limitation, Section 1542 of the California Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 3 

 

 

In connection with such waiver and relinquishment, the Parties acknowledge that
they or their attorneys or agents may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the Released Claims, but that it is their intention hereby fully,
finally and forever to settle and release all of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete mutual releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.

 

(e)          Each Party, on behalf of itself and its respective Related Parties,
hereby covenants to each other Party and their respective Related Parties not
to, with respect to any Released Claim, directly or indirectly encourage or
solicit or voluntarily assist or participate in any way in the investigation,
filing, reporting or prosecution by such Party or its Related Parties or any
third party of a suit, arbitration, mediation, or claim against any other Party
and/or its Related Parties relating to any Released Claim. The covenants
contained in this Section 2 shall survive this Agreement indefinitely regardless
of any statute of limitations.

 

(f)          From and following date hereof, each of RCAP and RCS Holdings
agrees to defend, indemnify and hold harmless the ARC Related Parties (the
“Indemnified Parties”) from and against any and all damages, losses,
liabilities, claims, demands, suits, judgments, costs and expenses (including
reasonable legal fees and expenses) incurred or suffered by the Indemnified
Parties as a result of any claim made by any third party to the extent such
claim relates primarily to or arises from changes to the Purchase Agreement
reflected in the Amended Purchase Agreement (the “Indemnifiable Claims”) and
upon request of AR Capital, RCAP shall advance reasonable expenses in connection
with any defense of any Indemnifiable Claim or any action or proceeding arising
therefrom. The right of the Indemnified Parties to any indemnification or
advancement of expenses shall be subordinated as to payment to (and only to)
both (i) the First Lien Credit Agreement (as in effect from time to time, the
“First Lien Credit Agreement”) and (ii) the Second Lien Credit Agreement (as in
effect from time to time, the “Second Lien Credit Agreement”), each dated as of
April 29, 2014, as amended (together, the “Credit Agreements”) and
notwithstanding anything to the contrary in this Agreement, RCAP shall not, and
shall not permit any of its subsidiaries to, make, and none of the Indemnified
Parties shall, directly or indirectly, receive, any payment with respect to such
indemnification or advancement of expenses until 91 days after (A) indefeasibly
paying all outstanding Term Loans and Revolving Loans and all other Obligations
in full in cash and permanently reducing all Commitments (including, without
limitation, the Revolving Credit Commitments) to zero (as such terms in this
clause (A) are defined in the First Lien Credit Agreement) (the “Discharge of
First Lien Obligations”) and (B) indefeasibly paying all outstanding Term Loans
and all other Obligations in full in cash (as such terms in this clause (B) are
defined in the Second Lien Credit Agreement) (the “Discharge of Second Lien
Obligations”). In the event any Indemnified Party receives a payment in
contravention of the preceding sentence, such Indemnified Party shall promptly
pay over and deliver such payment to the Collateral Agent (as defined in the
First Lien Credit Agreement) (the “First Lien Collateral Agent”), so long as the
Discharge of First Lien Obligations has not occurred, and then to the Collateral
Agent (as defined in the Second Lien Credit Agreement) (the “Second Lien
Collateral Agent” and, together with the First Lien Collateral Agent, the
“Collateral Agents”), and pending such payment over shall hold such payment in
trust for the benefit of the Collateral Agents (or, after the Discharge of First
Lien Obligations, the Second Lien Collateral Agent). No amendment to the
provisions of this paragraph shall be effective without the consent of the
Collateral Agents. The Collateral Agents and Secured Parties (as defined in the
Credit Agreement) are intended third party beneficiaries of this paragraph and
have relied on this paragraph.

 

 4 

 

 

2.           Non-Disparagement. Each Party agrees to not, directly or
indirectly, make or ratify any statement, public or private, oral or written
(including concerning the Transaction Documents, the participation or
involvement of the Parties in the transactions contemplated by the Transaction
Documents or the Amended Purchase Agreement or the reasons for or any of the
events or circumstances surrounding the termination of the transactions
contemplated by the the termination of the Transaction Agreement and the
Guaranty Agreement and the execution of the Amended Purchase Agreement that
disparages the business reputation of the other Parties or their respective
Related Parties; provided that nothing herein will (i) prevent Luxor from making
(a) any public statements that Luxor has a reasonable basis for believing are
true or (b) any private statements, (ii) prevent any Party from making truthful
statements as may be required by Applicable Law to which a Party is subject or
(iii) expand the scope of the releases contained in this Agreement.

 

3.          Public Announcements. The initial press release concerning this
Agreement shall be a press release in the form agreed by the Parties (other than
Luxor) as set forth on Annex A and thereafter the Parties shall consult with
each other (and obtain the other party’s consent) before any Party (or its
Affiliates) issues any press release or otherwise makes any public statements
with respect to the transactions contemplated by this Agreement, except (a) as
may be required by any Applicable Law to which a Party is subject if the Party
issuing such press release or other public statement has, to the extent
practicable, provided the other Parties (other than Luxor) with an opportunity
to review and comment or (b) any press release or other public statement that is
consistent in all material respects with previous press releases, public
disclosures or public statements made by a Party in accordance with this
Agreement, in each case under this clause (b) to the extent such disclosure is
still accurate; provided that no such press release shall make any reference to
Luxor or any Luxor Related Parties without the Luxor’s prior written consent.

 

4.           Representations of the Parties.

 

(a)          Each Party represents and warrants to the other Parties as follows:

 

(i)          Such Party has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by such Party
of this Agreement, the performance of its obligations hereunder and its
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all necessary action of such Party, as applicable,
and no other action on the part of such Party, is necessary to authorize the
execution and delivery by such Party of this Agreement, the performance by it of
its obligations hereunder and its consummation of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
Party, and, assuming the due authorization, execution and delivery by the other
Parties, constitute legal and binding obligations of such Party, enforceable
against such Party in accordance with its terms, except as (a) the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

 5 

 

 

(ii)         The execution and delivery by such Party of this Agreement does
not, and the consummation of the transactions contemplated hereby and the
performance of its obligations hereunder will not (with or without the giving of
notice, the termination of any grace period or both): (a) violate, conflict
with, or result in a breach or default under any provision of the organizational
documents of such Party, as applicable or (b) (x) violate any Applicable Law to
which a Party is subject, (y) violate, result in a violation or breach by such
Party of, or cause the termination, acceleration or cancellation or the loss,
impairment or alteration of any right or benefit under, or conflict with or
constitute a default (or give rise to a right of termination, acceleration,
cancellation or the loss, impairment or alteration of any right or benefit
under, any contract to which such Party is a party or by which any of its
respective properties is bound, whether with the passage of time, giving of
notice, or both or (z) result in the creation of any lien on the assets or
properties of such Party, except, in the cases of clauses (x), (y) and (z), for
any such violation, breach, termination, acceleration, conflict, default or lien
as would not, individually or in the aggregate, prohibit or materially impair
the ability of such Party to consummate the transactions contemplated by this
Agreement or perform its obligations hereunder on a timely basis.

 

(b)          AR Capital represents and warrants to Luxor that, there are no
agreements, side letters or arrangements (written or oral) among AR Capital, on
the one hand, and RCAP and/or AMH and/or any of their respective affiliates, on
the other hand, with respect to, or in any way relating to, the termination of
the Transaction Agreement and the Guaranty Agreement and the execution of the
Amended Purchase Agreement that have not been disclosed (and provided in the
case of written materials, if any) to Luxor.

 

(c)          RCAP represents and warrants to Luxor that, there are no
agreements, side letters or arrangements (written or oral) among RCAP, on the
one hand, and [AMH] and/or AR Capital and/or any of their respective affiliates,
on the other hand, with respect to, or in any way relating to, the termination
of the Transaction Agreement and the Guaranty Agreement and the execution of the
Amended Purchase Agreement (and provided in the case of written materials, if
any) to Luxor.

 

5.          Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given if delivered
personally, mailed by registered or certified mail with postage prepaid and
return receipt requested or sent by commercial overnight courier, courier fees
prepaid (if available; otherwise, by the next best class of service available),
to the parties at the following addresses:

 

If to AR Capital or any of the ARC Principals, addressed as follows:

 

405 Park Avenue, 14th Floor

 

 6 

 

 

New York, NY 10022
Attn: Jesse C. Galloway

Email: jgalloway@arlcap.com

 

with copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:       Lee Meyerson

                         Elizabeth Cooper

Email: lmeyerson@stblaw.com

     ecooper@stblaw.com

 

If to RCAP or RCS Holdings, to it at:

 

RCS Capital Corporation

405 Park Ave

New York, NY 10022

Attention: General Counsel
Email: JTanaka@rcscapital.com

Fax: 646-861-7743

 

with a copy (which shall not constitute notice) to:

 

Dechert LLP

1095 Avenue of the Americas
New York, NY 10036

Attn: Martin Nussbaum

Email: Martin.Nussbaum@dechert.com
Fax: (212) 698-0496

If to Luxor, to it at:

 

Luxor Capital Partners, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Email: legal@luxorcap.com

Facsimile: (212) 763-8001

 

with a copy to:

 

with a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

 

 7 

 

 

New York, NY 10036

Attention: Gregory Horowitz

Facsimile: (212) 715-8000

Email: ghorowitz@kramerlevin.com

 

or to such other Person or address as any party shall specify by notice in
writing to the other parties in accordance with this Section 5. All such notices
or other communications shall be deemed to have been received on the date of the
personal delivery, on the third Business Day after the mailing or dispatch
thereof, or in the case of electronic mail or facsimile transmission, on the
date received, subject to confirmation of receipt; provided that notice of
change of address shall be effective only upon receipt.

 

6.          Entire Agreement. This Agreement constitute the entire agreement and
supersede all other prior agreements and understandings, both written and oral,
of the parties with respect to the subject matter hereof.

 

7.          Amendments and Waiver. This Agreement may not be amended except by
an instrument or instruments in writing signed and delivered on behalf of each
of the Parties. Any Party that is entitled to the benefits hereof may waive
compliance with any of the agreements of any other Party contained herein. Any
agreement on the part of a Party to any such waiver shall be valid if set forth
in an instrument in writing signed and delivered on behalf of such Party.
Waivers shall operate to waive only the specific matter described in the writing
and shall not impair the rights of the party granting the waiver in other
respects or at other times. A Party’s waiver of a breach of a provision of this
Agreement, or failure (on one or more occasions) to enforce a provision of, or
to exercise a right under, this Agreement, shall not constitute a waiver of a
similar breach, or of such provision or right other than as explicitly waived.

 

8.          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

9.          Governing Law. This Agreement shall be governed in all respects
(including as to validity, interpretation and effect) by the internal laws of
the State of New York, without giving effect to any conflict of laws rules or
principles that would require or permit the application of another
jurisdiction’s laws.

 

 8 

 

 

10.         Jurisdiction of Disputes. Each party hereby irrevocably agrees that
any action or proceeding arising out of any dispute in connection with this
Agreement, any rights or obligations hereunder or the performance of such rights
or obligations shall be brought exclusively in the courts of the State of New
York located in the Borough of Manhattan or the federal courts of the United
States of America located in the Southern District of New York (and appellate
courts thereof) and hereby expressly submits to the personal jurisdiction and
venue of such courts for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail or by overnight courier service,
postage prepaid, to its address set forth in Section 5.

 

11.         Waiver of Jury Trail. Each Party hereby waives all rights to a jury
trial with respect to any action or claim arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder or the
performance of such rights and obligations. Each Party (i) certifies that no
representative, agent or attorney of any Party has represented, expressly or
otherwise, that such Party would not, in the event of litigation, seek to
enforce the foregoing waivers and (ii) acknowledges that the other Parties have
been induced to enter into this Agreement and the transactions contemplated
hereby by, among other things, the waivers and certifications contained herein.

 

12.         No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party hereto without the
prior written consent of the other Parties hereto and any attempt to do so shall
be void, except for assignments and transfers by operation of any laws. Subject
to the preceding sentence, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties and their respective successors and
assigns.

 

13.         Third-Party Beneficiaries. Each Party acknowledges and agrees that
the ARC Related Parties, the Luxor Related Parties and the RCAP Related Parties
are express third-party beneficiaries of the releases of such Related Parties
and covenants not to sue such Related Parties contained in Section 3 of this
Agreement and are entitled to enforce rights under such section to the same
extent that such Related Parties could enforce such rights if they were a party
to this Agreement. Except as provided in the preceding sentence, there are no
third-party beneficiaries to this Agreement.

 

14.         Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

15.         Specific Performance. The Parties agree that if any of the
provisions of this Agreement were not performed by the Parties in accordance
with their specific terms or were otherwise breached thereby, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine, and that each Party will be entitled to specific
performance to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof, in addition to any other
remedy to which it may be entitled at law or in equity.

 

16.         Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 

 9 

 

 

17.          AmEx Guarantee. Nicholas S. Schorsch has terminated use by the
Company, its subsidiaries and their respective officers, directors and employees
under the AmEx Contract and the Company shall indemnify and hold Nicholas S.
Schorsch harmless from and against any such obligations arising out of any such
use.

 

18.          Certain Defined Terms. For the purposes of this Agreement:

 

(a)          “AmEx Contract means the agreement and guaranty, dated November 25,
2013, by and between Nicholas Schorsch and American Express.

 

(b)          “Applicable Law” means any domestic or foreign federal, state or
local statute, law (whether statutory or common law), ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree, policy, guidelines or other requirement of any Governmental
Authority.

 

(c)          “Governmental Authority” means any United States or foreign
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the Securities and Exchange
Commission, Commodity Futures Trading Commission or any other authority, agency,
department, board, commission or instrumentality of the United States, any State
of the United States or any political subdivision thereof or any foreign
jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any United States or foreign governmental or non-governmental
self-regulatory organization, agency or authority, including Financial Industry
Regulatory Authority and the New York Stock Exchange.

 

[signature page follows]

 

 10 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  RCS Capital Corporation         By: /s/ Brian D. Jones     Name:  Brian D.
Jones     Title:  Chief Financial Officer       RCS Capital Holdings, LLC      
  By: /s/ Brian D. Jones     Name:  Brian D. Jones     Title:  Chief Financial
Officer       Luxor Capital Partners LP         By: /s/ Norris Nissim    
Name:  Norris Nissim     Title:  General Counsel     Luxor Capital Group, LP,
Investment Manager       AR Capital, LLC         By: /s/ William M. Kahane    
Name:  William M. Kahane     Title:  Managing Member         By: /s/ Nicholas S.
Schorsch     Nicholas S. Schorsch         By: /s/ Peter M. Budko     Peter M.
Budko         By: /s/ William M. Kahane     William M. Kahane

 

 11 

 

 

  By: /s/ Edward M. Weil, Jr.     Edward M. Weil, Jr.         By: /s/ Brian S.
Block     Brian S. Block

 

 12 

